Case 0:18-cv-61907-DPG Document 53 Entered on FLSD Docket 05/06/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SO U TH ER N DISTR IC T O F FLO R ID A

  In the m atterof:CivilCase Transfersto
  D istrictJudge R odolfo A .R uiz

  Lucoffv.NavientSolutions,LLC                            CaseNo:0:18-cv-60743
  Taylorv.P.G.Sectlrity,lnc.                              CaseN o:0:18-cv-61015
  TranscapitalBank v.Fidelity and DepositCo.              CaseNo:0:18-cv-61294
  Dyev.Covidien LP                                        CaseNo:0:18-cv-61485
  Slip 4,LLC v.M /Y W HY N OT                             CaseNo:0:18-cv-61895
  Hartm an v.D oes etal.                                  CaseNo:0:18-cv-61907
  M itchellv.Telegraph M edia                             CaseNo:0:18-cv-62012
  M S M arketing,Inc.v.D iscoverY our M obility,lnc.      CaseNo;0:18-cv-62152
  Lewisv.Hiday & Ricke,P.A .                              CaseNo:0:18-cv-62336
  M artin v.Teleperfonnance,Inc.                          CaseNo:0:18-cv-62488
  lt'saNew 10,LLC v.Harris                                CaseNo:0:18-cv-62741
  Papizh v.TD Auto Finance,LLC                            Case N o;0:18-cv-62749
  Azran v.Diversified Consultants,lnc.                    CaseNo:0:18-cv-63023
  W hitePineInsurance Co.v.A&R                            CaseNo:0:19-cv-60289
  Pottsv.M ichaelR .Barnard,D .D .S.,P.A .                CaseNo:0:19-cv-60343
  Surgeetlnvestm entsG roup v.W estchester                CaseNo:0:19-cv-60411
  Lee v.Am erican Security Insurance Co.                  CaseN o:0:19-cv-60530
  Hossfeld v.Am erican FinancialSecurity Life             C ase N o:0:19-cv-60597
  Bellv.RoyâlSeas Cnzise,lnc.                             CaseN o:0:19-cv-60752
  M oncada v.O 1d N avy,LLC                               CaseNo:0:19-cv-60885
  M itchell111v.U PS Co.                                  Case N o:0:19-cv-60919

                                ORDER O F REASSIGNM ENT

  The above.styled cases have been selected by the Clerk ofCourtutilizing a random selection

  procedure to insure the fairand im partialreassignm entof cases from the undersigned District

   Judge to thenewly appointed DistrictJudge Rodolfo A.Ruiz.Priorto executing thisOrder,the

   undersigned hasreviewed thetilesand hasruled upon al1ripepending motionsthathavenotbeen

   referred to the paired M agistrate Judge,and are fully briefed,in accordance with the policy

   establishedbytheJudgesoftheSouthern DistrictofFlorida(SeeInternalOperatingProcedures,

   Section2.05.03-2.05.04).ltishereby
Case 0:18-cv-61907-DPG Document 53 Entered on FLSD Docket 05/06/2019 Page 2 of 2



         ORDERED thatthe above-styled action ishereby REASSIGNED to the calendarofthe

  H onorable RodolfoA.RuizasofM onday, M ay 6,2019,forallfurtherproceedings. Itisfurther

         ORDERED thata11pleadingshereaherfiled shallbeartheassigned case numberfollowed

  by the initialsR AR in lieu ofthe presentinitials.

         DONE AND ORDERED in ChambersatM iam i,Florida,thisM onday,M ay 06,2019.




                                                       t   .   -
                                               DARRW P.GAYLES
                                               UN ITED STATES DIST   JUDGE




  c:Allcounselofrecord/pro separties
